 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 518 
In the House of Representatives, U. S.,

June 8, 2010
 
RESOLUTION 
Honoring the life of Jacques-Yves Cousteau, explorer, researcher, and pioneer in the field of marine conservation. 
 
 
Whereas Jacques-Yves Cousteau was born on June 11, 1910, in Saint-Andre-de-Cubzac, France, to Daniel and Elizabeth Cousteau;  
Whereas Jacques-Yves Cousteau in 1930, after having made his preparatory studies at the College Stanislas in Paris, entered the Naval Academy in Brest and became an officer gunner;  
Whereas after serving in the French Army during World War II, he was decorated with the Legion of Honor, France’s highest honor;  
Whereas in 1950, Jacques-Yves Cousteau founded the French Oceanographic Campaigns (COF), and he leased a ship called Calypso and equipped her as a mobile laboratory for field research and as a support base for diving and filming where he traversed the most interesting seas of the planet as well as big and small rivers;  
Whereas from 1952 to 1953, Jacques-Yves Cousteau took the Calypso to the Red Sea and shot the first color footage ever taken at a depth of 150 feet, for a documentary titled The Silent World;  
Whereas The Silent World was filmed using ground-breaking skin-diving gear that Cousteau invented with engineer Emile Gagnan in 1943, freeing divers from heavy helmets and allowing them to be free and weightless as if in space;  
Whereas in 1956, The Silent World won the top award at the Cannes Film Festival and the Academy Award for Best Documentary Feature in the United States;  
Whereas in 1973, Jacques-Yves Cousteau created the Cousteau Society for the Protection of Ocean Life;  
Whereas in 1977, Jacques-Yves Cousteau was awarded the United Nations International Environment prize for outstanding contributions in environmental advocacy;  
Whereas in 1977, the Cousteau Odyssey series premiered on PBS, and seven years later, the Cousteau Amazon series made its television premiere;  
Whereas in 1985, in honor of his achievements, Jacques-Yves Cousteau received the Grand Croix dans l’Ordre National du Mérite from the French government and the United States Presidential Medal of Freedom from President Ronald Reagan;  
Whereas throughout all of his voyages, Jacques-Yves Cousteau produced over 120 films and authored or contributed to roughly 50 books; and  
Whereas Jacques-Yves Cousteau passed away in Paris on June 25, 1997, after spending a lifetime of 87 years inventing, exploring, and storytelling: Now, therefore, be it  
 
That the House of Representatives honors the life, achievements, and distinguished career of Jacques-Yves Cousteau, explorer, researcher, and pioneer in the field of marine conservation.  
 
Lorraine C. Miller,Clerk.
